Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 12-18, applicant’s argument, that claim 12 has been amended to recite that the method is for the production of the combined NPK-Si fertilizer product of claim 1, is not convincing. The recitation in claim 12 of “a method for the production of the combined NPK-Si fertilizer product of claim 1” is merely a recitation of the intended product of the subsequent process steps, but would  not require that any of steps (i), (ii) or (iii) as recited in claim 12 actually produce the product recited in claim 1. For example, the step of “dry-mixing at least one preformed particulate NPK fertilizer with a particulate amorphous silicon dioxide, thereby forming a mechanical blend” would not necessarily form a product wherein the ratio of the mineral NPK fertilizer to the silicon dioxide is from 10:90 TO 90:10. In claims 25 and 26, it is indefinite as to whether an NPK fertilizer is required, since some of the formulae recited therein do not require all the nutrients N, P and K.
Claims 1-11, 19, 20, 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Yasuda et al (US 9,422,202) discloses a phosphorus-potassium fertilizer, and suggest in the paragraph bridging columns 3 and 4 that amorphous silica may be included in the composition. However there is no teaching, disclosure or suggestion in Yasuda et al to include nitrogen in the composition so as to provide an NPK fertilizer, let alone a teaching or disclosure to provide a ratio of the NPK fertilizer to the amorphous silica of from 10:90 to 90:10. Nor would there be any motivation from the prior art (other than the impermissible use of hindsight) to do so. Accordingly claims 1-11, 19, 20, 23 and 24 are not rejected over Yasuda et al.
The other references are made of record for disclosing various fertilizer which containing silica or rice hulls. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736